Citation Nr: 1122132	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  08-12 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to October 2005.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.  In January 2011, he testified before the undersigned at a Travel Board hearing in Newark, New Jersey; a transcript of that hearing is of record.

Although the Veteran filed a current claim for PTSD, the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his experiences in Iraq in support of Operation Iraqi Freedom.  Service personnel records show that he served in the Highway Traffic Division of the 436th Movement Control Battalion and received the Army Commendation Medal for his service.  

He testified that his duty included ensuring that convoys had proper security, which involved his travelling to locations where ambushes had occurred in order to complete investigations of incidents.  He reported seeing dead bodies, burned bodies, and having to send troops into areas of danger.

The RO denied the claim finding that a stressor was not confirmed.  Based on a change in the law since the rating decision on appeal was made, the Board has determined that further development is required before the claim on appeal may be adjudicated.  Specifically, the regulations regarding stressor development changed.  

Under the new regulations, if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of his or her service, the lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).

The record contains VA outpatient treatment records showing diagnoses of PTSD, but no VA psychiatrist or psychologist has indicated whether his claimed stressors are adequate to support a diagnosis of PTSD and whether his symptoms are related to the claimed stressors, in accordance with the newly-revised regulations.  Consequently, a medical examination to confirm the diagnosis of PTSD and for an opinion regarding the etiology of the diagnosis is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the East Orange Medical Center for the period from February 2008 to the present.

2.  Schedule the Veteran for an examination to ascertain the existence and etiology of any psychiatric disorder(s) identified.  The claims file must be made available for review by the examiner, and the examination report must reflect that such review occurred.  

Upon a review of the record and examination of the Veteran, the examiner should opine as to the following: 

* What is/are the appropriate psychiatric diagnosis(es)?
* If PTSD is diagnosed, is it at least as likely as not (50% or greater probability) that PTSD is a result of a sufficient in-service stressor(s), one that is adequate to support a diagnosis of PTSD, and whether the symptoms are related to that claimed stressor(s)? 
* With respect to any other psychiatric disorders identified, is it as least as likely as not (50% or greater probability) that they are related to service?

A rationale for any opinion advanced must be provided. 

3.  Then readjudicate the claim with consideration of the amended psychiatric regulations.  If the disposition of the claim remains unfavorable, provide the Veteran a supplemental statement of the case and give him an opportunity to respond to it.  Thereafter, return the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

